Matter of Sibley v Watches (2021 NY Slip Op 04341)





Matter of Sibley v Watches


2021 NY Slip Op 04341


Decided on July 9, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 9, 2021

PRESENT: CENTRA, J.P., PERADOTTO, CURRAN, AND DEJOSEPH, JJ. (Filed July 9, 2021.) 


MOTION NO. (325/21) OP 20-00556.

[*1]IN THE MATTER OF MONTGOMERY BLAIR SIBLEY, PETITIONER, 
vCHAUNCEY JOSEPH WATCHES, RESPONDENT.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.